Citation Nr: 0022848	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  93-21 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1965 to December 
1967.

This appeal arises from a February 1992 rating decision in 
which the RO denied entitlement to service connection for a 
heart disorder.  In August 1995 the Board of Veterans' 
Appeals (Board) remanded the claim for additional 
development.  On appellate review in August 1998, the Board 
reopened the claim and remanded the issue, on a de novo 
basis, for due process and evidentiary considerations.  
Because the denial has been confirmed and continued, the 
matter has been returned for appellate review. 

In February 1992 the RO also denied entitlement to a rating 
in excess of 30 percent for a right knee disorder.  The 
veteran disagreed with that determination.  In September 
1998, a statement of the case was issued to the veteran and 
he thereafter perfected a timely appeal.  In August 1999 the 
veteran withdrew the claim.  As such, there is no issue in 
controversy to resolve.  The matter is no longer on appeal 
before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.  The duty to assist 
has been fulfilled.

2.  The veteran's service-connected anxiety disability 
exacerbates his heart disability.



CONCLUSION OF LAW

The veteran's service-connected anxiety disorder aggravates 
his heart disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R.§ 3.310(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has submitted a well-grounded claim.  In March 
1996, a VA staff psychologist stated that after reviewing the 
veteran's records and interviewing and examining him, the 
evidence overwhelmingly supported the supposition the veteran 
had an increasingly debilitating anxiety disorder that arose 
in service and had significantly affected his health (cardiac 
symptoms) in several areas and continued to debilitate him.  
The VA has a duty to assist him in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all necessary evidence has been received for 
an equitable disposition of the veteran's appeal and 
adequately developed.  Id. 

Service connection may be established for a disability 
resulting from personal injury incurred in or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110.  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Service connection 
may also be granted for a chronic disease, including 
arteriosclerosis, if manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Secondary service connection is awarded when a disability is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; Buckley v. West, 12 
Vet. App. 76 (1998); 38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected disorder by a service-connected disorder is also 
compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); see also Boyer v. West, 12 Vet. 
App. 142, 144 (1999); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Aggravation generally means "any increase 
in disability."  Allen, 7 Vet. App. at 445; see also Stadin 
v. Brown, 8 Vet. App. 280, 285 (1995).

When after careful consideration of all pertinent evidence, a 
reasonable doubt arises such doubt will be resolved in favor 
of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

In this case, the evidence clearly shows that service 
connection either on a direct basis or presumptive basis 
cannot be established.  The veteran's service medical 
records; a November 1968 VA examination report; and private 
hospital reports from Somerville Hospital dated from November 
1972 to November 1978 all show that findings associated with 
the veteran's heart were normal.  An August 1973 VA 
examination report shows that the veteran complained of chest 
pains with palpitations and increased perspiration, although 
a July 1976 VA examination report shows that a chest x-ray 
study revealed a non-enlarged heart shadow.  In February 1980 
F.L.M., M.D., wrote that the veteran received treatment for 
chronic hypertension and anxiety, whereas VA hospital reports 
dated in January 1982 show that the veteran's 
electrocardiogram and chest x-rays were normal.

In March 1984 K.F.M, M. D., noted that the veteran had a 
myocardial infarction on November 1983 and was hospitalized 
at Saint John's Hospital.  He stated that the etiology of the 
veteran's coronary disease was not clear, but the veteran was 
service-connected for disability of the "nerves" and 
tension related problems and added that people who 
internalized stress seemed to be more prone to development of 
premature coronary artery disease than other personality 
types.  It was possible that the veteran's emotional make-up 
and reactions to environmental stresses may have been major 
factors in the development of his coronary artery problems.  
VA hospital reports dated in March 1985 show that the veteran 
had extensive coronary artery disease and was admitted for 
cardiac catheterization.  In part, the discharge diagnosis 
was coronary artery disease, hypertension over 15 years, and 
mitral valve prolapse.  

At a hearing held in June 1985, the veteran attributed his 
heart disorder to the service-connected nervous disability.  
A June 1985 VA examination report notes continued complaints 
of heart symptoms.  

In October 1985 S.F.K., M. D. stated that the veteran 
underwent a triple coronary artery bypass graft operation to 
treat his long-standing coronary artery disease.  S.F.K. also 
stated that while the etiology of the arteriosclerotic heart 
disease was not fully known or understood, there were a 
number of factors that contributed to its etiology and 
precipitated ischemic episodes or even myocardial infarction.  
Stress, nervousness and anxiety, conditions which the veteran 
had had for many years, were important and could have 
contributed to the progression of the veteran's heart disease 
leading to the bypass operation.  

The veteran continued to receive treatment.  Of record are VA 
examination, hospital, and outpatient reports dated from 
March 1985 to May 1991, medical statements from various 
physicians dated from 1991 to 1992, and a December 1992 
personal hearing transcript, wherein the veteran reiterated 
that his heart disorder was caused by his anxiety, nervous 
disorder.  At his hearing, the veteran also stated that this 
had been told to him by several doctors.   

A March 1995 statement from W.E.B., M.D. is also present.  In 
the statement, the physician stated that the veteran was 
entitled to 100 percent disability because of his  service-
connected disabilities and nonservice-connected underlying 
cardiac disorder.  The physician then noted that the veteran 
had extensive coronary artery disease, which had been well 
documented over the last 10 years, and in 1985 he underwent a 
coronary artery bypass graft because of severe, premature 
coronary artery disease -probably secondary to long-standing 
hypercholesterolemia.  The examiner then noted that since 
that time, the veteran has received treatment for recurrent 
angina pectoris and has undergone at least 8 cardiac 
catheterizations.  An angioplasty procedure to relieve 
blockage of the left anterior descending coronary artery had 
also been performed. 

The record also contains the following: a list of the 
veteran's prescribed medication from February to April 1996 
along with private medical reports from the Walk-In Medical 
Center dated from March 1987 to October 1996; a February 1996 
medical report from D.A.M., M.D., who also noted that he had 
treated the veteran for coronary artery disease and that the 
veteran was status post his second coronary artery bypass 
surgery with hyperlipidemia and hypertension, as well as 
incapacitating symptoms of anxiety and depression; and 
numerous VA and private treatment reports from 1978 to 1996.  

As previously noted, although the evidence fails to establish 
service connection on direct and presumptive basis, it, 
however, does show that service connection on a secondary 
basis has been established.  Combined with the medical 
statements rendered in March 1984 and October 1985, in March 
1996 a VA staff clinical psychologist noted that he had 
treated the veteran and that on discharge from service the 
veteran was treated with severe anxiety.  After reviewing the 
veteran's records, and interviewing and examining him, the 
evidence overwhelmingly supported the supposition the veteran 
had an increasing debilitating anxiety disorder that arose in 
service and had significantly affected his health 
(gastrointestinal symptoms: colitis and cardiac symptoms) in 
several areas and continued to debilitate him.

In December 1998, D.A.M., M.D., noted that the veteran had 
advance premature coronary artery disease.  The veteran also 
had a disabling anxiety neurosis which clearly impacts upon 
his medical condition.  The anxiety neurosis is more 
disabling than his medical illnesses.  After examination, the 
physician stated that the veteran's psychiatric illnesses 
certainly impact upon his coronary condition.  The periods of 
excessive stress and/or anxiety have precipitated increased 
anginal symptoms with objective manifestations of ischemia 
and consequent heart failure.

In September 1999, D.A.M., M.D., wrote that the veteran's 
coronary artery disease was not specifically caused by his 
anxiety disorder but is much more likely related to his 
history of hyperlipidemia, hypertension and tobacco use.  He, 
however felt that this anxiety disorder has an impact upon 
his symptomatology.  Exacerbation of his anginal disorder has 
clearly correlated to his mental state.  When his symptoms of 
anxiety and depression are well controlled, his medical 
condition is significantly improved.  The physician added to 
the extent that the heart disease has been aggravated by his 
anxiety disorder, or accelerates anxiety disorder, that would 
be purely speculative on his part.  He had known the veteran 
for many years and had clearly seen a relationship between 
his mental condition and the degree to which he experiences 
cardiac symptoms.  

In light of the foregoing medical opinions, the Board finds 
that service connection for the veteran's heart disability 
has been established.  Additional disability resulting from 
the aggravation of a non-service-connected disorder by a 
service-connected disability is compensable under 
38 C.F.R. § 3.310(a).  Because the medical evidence shows 
that the veteran's service-connected anxiety disability 
exacerbates his heart disorder, entitlement to service 
connection is warranted.  Allen, supra.

The Board acknowledges that in 1999 the D.A.M., M.D., stated 
that to comment on the extent that the veteran's heart 
disease has been aggravated by his anxiety disorder, or 
accelerates his anxiety disorder, would be purely 
speculative.  Nonetheless, in spite of the foregoing, service 
connection is warranted.  Although determining the degree of 
exacerbation will be problematic, the evidence still shows 
that the veteran's heart disorder is exacerbated by his 
service-connected anxiety disability.  The 1996, 1998, and 
1999 medical statements evince this.  As such, the issue of 
whether the veteran's service-connected anxiety disability 
aggravates his heart disorder must be resolved in his favor.  
See Allen and Gilbert, both supra. 

Based on the foregoing, the evidence supports the veteran's 
claim of entitlement to service connection for a heart 
disorder, on an aggravation basis.  Allen, supra.  The 
veteran's appeal is granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.310(a); Allen, supra.


ORDER

Entitlement to service connection for a heart disorder is 
granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

